Citation Nr: 1032549	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-13 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
impingement with acromioclavicular (AC) joint arthritis.

2.  Entitlement to service connection for right shoulder joint 
arthritis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to November 
1989, and from March 1990 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied service 
connection for the Veteran's right and left shoulder conditions, 
as well as the Veteran's increased rating claims for his service-
connected lumbar spine disability.  All of those issues were 
appealed in the Veteran's August 2008 notice of disagreement.  
However, the Veteran only completed the appeal for the right and 
left shoulder issues in his April 2009 Substantive Appeal, VA 
Form 9.  Accordingly, the Board will not address the increased 
rating claims for his lumbar spine disability since it does not 
have jurisdiction of those issues.  See 38 C.F.R. §§ 20.200, 
20.202 (2009).

The Veteran testified in a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2010 in Little 
Rock, Arkansas; a transcript of that hearing is associated with 
the claims file.

The issue of service connection for right shoulder joint 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran is currently diagnosed with left shoulder 
impingement with AC joint arthrosis.

2.  The Veteran is shown to have complaints of left shoulder pain 
during military service.

3.  The evidence of record is at least in relative equipoise 
regarding whether the Veteran's left shoulder condition is linked 
to his service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for establishing service connection for left shoulder impingement 
with AC joint arthritis have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the Veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

In light of the favorable decision with regard to the issue of 
service connection for left shoulder impingement with AC joint 
arthritis, no further discussion of VCAA compliance is necessary.

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2009).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

On appeal, the Veteran has asserted that his left shoulder 
condition is related to his service.  During his Travel Board 
hearing in February 2010, the Veteran further asserted that his 
left shoulder began to have pain during service and that he has 
had pain in his left shoulder since his discharge in November 
2001.

The Board notes that the Veteran's December 1980 enlistment 
examination noted that the Veteran's upper extremities were 
normal without any notation of left shoulder pain or prior injury 
to his left shoulder.  The Veteran's July 1994 reenlistment 
examination likewise demonstrated his upper extremities were 
normal without any complaints of left shoulder pain or injury.

The Veteran underwent a retirement examination in May 2001, 
during which his upper extremities were noted as normal.  
However, the Veteran reported swollen or painful joints; bone, 
joint or other deformities; and, arthritis, rheumatism or 
bursitis at that time.  The Veteran did not report where these 
problems were occurring.

Just prior to the Veteran's discharge, the Veteran was seen in 
July 2001 for complaints of left shoulder pain.  The Veteran's 
left shoulder was shown to have full range of motion, though the 
Veteran was noted as having left shoulder pain over the 
paraspinous muscles.  No diagnosis was rendered at that time.

The Veteran underwent an August 2001 physical therapy 
consultation, during which he was complaining of left shoulder 
pain for several years.  The Veteran did not report any known 
trauma or injury at that time, but noted pain during lifting and 
holding his infant son, as well as during sleeping on his left 
side and that the pain was worse during activity.  The Veteran's 
shoulders were noted as being within normal limits bilaterally 
for strength and active range of motion.  The Veteran was noted 
as being negative for any "drop arm" or impingement signs at 
that time.  The physical therapist noted at that time that the 
Veteran has complaints of left posterior "shoulder blade pain."  
The physical therapist noted at that time that he doubted the 
pathology of the Veteran's pain was his shoulder but instead 
suspected contribution from the Veteran's cervical spine 
disability.  The Veteran's left trapizus and scapula were 
palpitated, which reproduced the Veteran's left shoulder pain.

In an April 2007, the Veteran underwent an evaluation for 
bilateral shoulder pain.  The Veteran reported that the right 
shoulder with initially worse than his left, but that the left 
was now more symptomatic than the right.  The Veteran reported 
having had "shoulder pain for several years" with no history of 
any injury.  The Veteran's left shoulder during examination was 
noted as having pain, especially during abduction, but noted as 
having a full range of motion.  The Veteran's left shoulder was 
diagnosed with "rule out rotator cuff tear."  In July 2007, the 
Veteran underwent left shoulder surgery, by Dr. C.E.P., Jr., MD.  
Following surgery, the Veteran's left shoulder was diagnosed with 
chronic impingement, AC joint arthrosis and mild bursal-sided 
rotator cuff scuffing.  August 2007 follow-up treatment records 
indicated that the Veteran was doing reasonably well.

In a September 2007 letter from the Veteran's pain management 
physician, Dr. K.S., MD, the Veteran's right shoulder problems 
were noted, and Dr. K.S. stated that those problems required 
recent surgical intervention.  The Board notes that a treatment 
note from Dr. C.E.P., Jr. accompanied Dr. K.S.'s letter 
indicating that it had left shoulder arthroscopy for impingement 
and AC joint arthrosis in July 2007.

The Veteran underwent a VA examination of his shoulders in March 
2009.  During that examination, the Veteran reported that both 
his left and right shoulders began hurting approximately 10 to 12 
years prior, not following any noted injury.  He reported that 
"they were just hurting."  The VA examiner noted that the 
Veteran had discomfort mainly in the AC joint area and noted that 
he had left shoulder surgery two years prior to examination.  The 
Veteran was noted as being a mechanic for the National Guard and 
that he does not miss work because of his shoulders.  The VA 
examiner noted that x-rays of the left shoulder showed excisional 
arthroplasty, and he diagnosed the Veteran with "status post 
left AC excisional arthroplasty, improved."  The VA examiner, 
however, opined that the Veteran's left shoulder symptoms were 
less likely than not related to anything that occurred during 
service, specifically noting service treatment records from 1983, 
1995 and 1999.

The Veteran submitted a letter from his primary care physician, 
Dr. D.L.S., MD, who has seen the Veteran since before his 
discharge from service.  Dr. D.L.S. stated that the Veteran 
experienced chronic pain in his left shoulder due to AC joint 
arthritis.  He further noted that the Veteran lifted and carried 
heavy equipment in the military for years, which attributed to 
his current condition.  He stated that he reviewed the Veteran's 
military medical records, specifically citing the Veteran's July 
2001 service treatment record and the August 2001 physical 
therapy consultation, where the Veteran's shoulder pain was 
related to upper back pain.  Dr. D.L.S. stated that he felt if x-
rays had been taken at that time (in July 2001) that they would 
have revealed arthritis in his AC joints.  Dr. D.L.S. further 
noted that the Veteran associated the left shoulder pain with his 
upper back pain until the "appropriate exams were performed 
which indicated Impingement Syndrome and arthritis in the AC 
joints."  He noted that the Veteran underwent left shoulder 
surgery in July 2007.

The Board notes that the Veteran is currently diagnosed with left 
shoulder impingement with AC joint arthrosis.  However, the Board 
notes that such objective evidence of a diagnosis for left 
shoulder arthritis was not until 2007, well outside of the one-
year time period during which the Veteran's arthritis is subject 
to presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  However, the Veteran may still establish service 
connection under other service connection principles.  See Combee 
v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran's left shoulder pain began in July 2001, prior to his 
discharge from service.  Thus, the Board notes that the Veteran's 
left shoulder symptomatology is noted in service.

In this case, the Board finds that the evidence is in relative 
equipoise as to the question of whether the Veteran's left 
shoulder impingement with AC joint arthritis is related to active 
duty service.  The Board notes that the Veteran's left shoulder 
hurt in July and August 2001, both of which were specifically 
noted in Dr. D.L.S.'s letter.  Also, Dr. D.L.S., who began 
treating the Veteran while he was in service, noted that the 
Veteran's left shoulder condition can be attributed to his 
military service, which included lifting and carrying heavy 
equipment.  Dr. D.L.S., however, did not review the Veteran's 
claims file, and did not note the significant gap between 
treatment for shoulder pain between discharge and 2007 when he 
had surgery.  He explains that fact away by stating that the 
Veteran associated the pain with his cervical spine disability.  

Furthermore, the Board notes that the VA examiner's opinion, 
which was based on a claims file review, specifically omits the 
Veteran's in-service complaints of left shoulder pain in July and 
August 2001.  His negative opinion specifically cites the 1983, 
1995 and 1999 right shoulder and chest pain service treatment 
records, but does not address the significant service complaints 
of left shoulder pain just prior to his discharge from service.

Given that Dr. D.L.S.'s opinion is based on a more recent and 
thorough history of the Veteran's left shoulder medical history, 
the Board places more probative weight on that medical opinion, 
even though he did not have a claims file review.  Accordingly, 
the Board finds that the evidence is at least in relative 
equipoise on the question of relationship of the Veteran's left 
shoulder impingement with AC joint arthritis to service.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for the Veteran's left shoulder impingement with AC 
joint arthritis is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for left shoulder impingement with AC joint 
arthritis is granted.


REMAND

The Board notes that Dr. D.L.S.'s opinion also links the 
Veteran's right shoulder condition to service for the same 
reasons as noted above for the Veteran's left shoulder condition.  
Unlike with his left shoulder, the Veteran did not have any 
complaints for right shoulder pain in either of the two 
specifically-cited July and August 2001 treatment records in Dr. 
D.L.S.'s opinion.  Those records solely address the Veteran's 
complaints for left shoulder pain.  However, the Board notes that 
the Veteran's February 2010 hearing testimony indicates that Dr. 
D.L.S.'s treatment began prior to the Veteran's discharge from 
military service.  The Board notes that treatment records from 
Dr. D.L.S. of record only appear to be those records which the 
Veteran himself has submitted, and that VA has made no attempt to 
obtain any further records.  Since those treatment records 
overlap with the Veteran's military service and may potentially 
contain relevant evidence of a chronic right shoulder condition 
that began in or to which his current right shoulder condition 
can be linked, VA is obligated under its duty to assist to obtain 
those records.  Since VA has not made such an attempt, this issue 
must be remanded in order for such an attempt to be made.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran where he received any 
relevant private treatment during military 
service which might disclose a right shoulder 
condition or right shoulder pain, to include 
Dr. D.L.S.  After obtaining the necessary 
medical information release forms, VA should 
attempt to obtain the identified treatment 
records and associate them with the claims 
file.  If VA is unable to obtain any 
identified records, the Veteran should be so 
informed so that he may attempt to obtain 
those records on his own behalf.

2.  If and only if such newly-associated 
private treatment records demonstrate 
right shoulder pain or a right shoulder 
condition during service, the Veteran 
should be scheduled for a VA orthopedic 
examination in order in order to obtain an 
opinion as to whether his current right 
shoulder condition is related to service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted, 
including x-rays, and the results reported in 
detail.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any right 
shoulder condition found.  The examiner 
should opine as to whether any diagnosed 
right shoulder condition is at least as 
likely as not (e.g., a 50 percent or 
greater probability) related to the Veteran's 
military service, to include the right 
shoulder pain complaint in July 1983 as well 
as any other complaint shown by the newly 
associated records obtained pursuant to the 
remand order above.  A rationale for any 
opinion expressed should be provided.

3.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for right shoulder joint 
arthritis.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


